Citation Nr: 1436296	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a higher initial compensable rating for the service-connected dermatophytosis (hereinafter "skin condition") for the period from May 9, 1972 until June 19, 1989.

2.  Entitlement to a rating in excess of 10 percent for the service-connected skin condition for the period from June 20, 1989 until May 15, 2003.

3.  Entitlement to a rating in excess of 30 percent for the service-connected skin condition for the period beginning May 16, 2003.

4.  Entitlement to an extraschedular rating for the service-connected skin condition for the entire period on appeal.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to May 10, 2004.




REPRESENTATION

Appellant represented by:	David Cory, Esq.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to September 1969.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for a skin condition and assigned an initial evaluation of 0 percent effective May 9, 1972, and 10 percent effective June 20, 1989.  Thereafter, an October 2013 rating decision increased the rating to 30 percent effective May 16, 2013.  

The Virtual VA and VBMS files have been reviewed.

The issues of entitlement to an extraschedular evaluation for the service-connected skin condition and entitlement to TDIU are being REMANDED and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's service-connected skin condition has been manifested by ulceration or extensive exfoliation or crusting.  

2.  For the period beginning August 30, 2002, the Veteran's service connected skin condition does not cover more than 40 percent of the entire body or more than 40 percent of exposed areas affected or require constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 months.


CONCLUSIONS OF LAW

1.  For the period beginning May 9, 1972, the criteria for the assignment of an initial schedular rating of 50 percent, for the service-connected skin condition have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7806 (prior to August 30, 2002).

2.  For the period from August 30, 2002, the criteria for a schedular rating in excess of 50 percent for the service-connected skin condition have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7806 (effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the issue on appeal concerns an initial rating for a skin condition and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a Veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements. 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA skin examinations in April 2009, April 2013, and May 2013.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  The examinations are adequate because they contain a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.   For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Increased Evaluation

The Veteran contends that he is entitled to a higher initial rating for his skin condition for all periods on appeal.  He contends that a compensable rating is warranted for the entire period on appeal, and further alleges that he is entitled to the highest available disability evaluation, to include on an extraschedular basis.  

As noted, he is currently in receipt of a noncompensable (0 percent) rating from May 9, 1972, a 10 percent rating from June 20, 1989, and a 30 percent rating from May 16, 2013.  For the reasons that follow, the Board concludes that a rating of 50 percent most closely reflects the Veteran's symptoms for the entire rating period on appeal.  To the extent that the Veteran is seeking an extraschedular rating higher than 50 percent, those contentions are addressed in the remand portion of this decision.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2013). 

The Veteran's service-connected skin condition is rated under Diagnostic Code 7806.  Under the former Diagnostic Code 7806 (in effect prior to August 30, 2002), a noncompensable rating is assigned for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1972-August 30, 2002).

A 10 percent rating is assigned when there is evidence of eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  Id.

A 30 percent rating is assigned when there is evidence of eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  Id.

A 50 percent rating is assigned when there is evidence of eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  Id.

During the pendency of the appeal, VA modified the rating criteria applicable to the evaluation of skin disabilities.  See 67 Fed. Reg. 49,590 (July 31, 2002), effective August 30, 2002. 

When a regulation changes during the pendency of a claim, the version most favorable to the Veteran applies.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling in part Karnas v. Derwinski, 1 Vet. App. 308 (1991)).  However, the amended version cannot be applied prior to its effective date.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; see also Green v. Brown, 10 Vet. App. 111 (1997).  The amended versions of Diagnostic Code 7806 accordingly cannot be applied prior to their respective effective dates.  Yet the old version or versions of this Diagnostic Code can be applied even after a new version becomes effective if doing so results in a higher evaluation than application of the new version.  

Under the revised Diagnostic Code 7806, dermatitis or eczema, a noncompensable rating is assigned when there is evidence of eczema which affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is assigned when there is evidence of eczema which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is assigned when there is evidence of eczema which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned when there is evidence of eczema which affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

The evidence for consideration includes lay statements, hearing testimony, VA treatment records, private treatment records and the reports of VA examinations.  The Board notes that it has reviewed all of the evidence in the Veteran's voluminous claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  Rather, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

A July 1969 service record reflects the Veteran was prescribed Grifulvin.  During the March 1973 DRO hearing, the Veteran reported that the skin disorder recurred ever since 1968 and it was hard to control.  He indicated that the condition affected his feet, legs and lower back.  He indicated he took prescription medication twice a day and described the condition as severe.  Significantly, Dr. N. explained that the Physician's Desk Reference indicated that the prescription drug Grifulvin was not justified in minor or trivial infections.  Dr. N. also examined the Veteran's foot and indicated there was marked exfoliation and exacerbation of the second digit of the toes and plantar surface of the right foot and multiple exfoliation, exacerbation and ulceration indicating eczematous dermatitis of the right foot.  

A July 1973 lay statement of R.M. described a skin condition that was so severe the Veteran could hardly walk.  

An October 1973 private record reported a groin rash since 1968.  Examination reflected a dark brown scaly rash at the perineum.  The diagnosis was tinea cruris and pedis and he was prescribed Grifulvin.  Records in August 1975 and July 1977 also reflect flare-ups of the rash.  The August 1975 record described a scaly erythemic mid-upper back and groin and the July 1977 record described an 8x10 centimeter red rough scaly patch that was tender and an abscess near the lower edge on the low upper back.  The impression was furuncle in area of dermatitis with questionable tinea. 

In a March 1977 statement the Veteran reported that he noticed that after separation from service his skin condition was getting worse.  He explained it was present on both feet to the point he could not wear shoes.  Additional lay statements submitted in April 1977 from friends, siblings and a parent also attested to the presence of a skin disability.  

In a May 1979 statement the Veteran reported the condition resulted in scars, embarrassment and ruining clothing.  A January 1974 bill reflects payment for halatex cream to treat erythrasma.  

During a July 1989 VA mental health examination the Veteran reported a skin rash that waxed and waned over the left hand, wrist and back.  Another July 1989 VA examination described a skin rash of the upper back, left wrist, groin and toes.  Examination reflected dry, scaly, itchy lesions of the left shoulder, upper back, left wrist, groin and bilateral feet.  He treated with Grisufalin.  The diagnosis was tinea pedis, cruris and left wrist.  

In a November 1989 statement the Veteran reported that he had become immune to Grifulvin and Grisactin and was unable to take drugs internally for the problem because they did not provide relief.  He explained he treated with external medications.  He explained that his job at a baking company caused the skin condition to flare-up and another job with a construction company caused his feet to have open sores and swell.  He described open sores on the hands, face, neck, and back resulting in blood stains on his shirt.  In a May 1994 statement the Veteran described pain, itching, open sores, cuts and oozing due to the skin condition.  

A July 1997 statement of the Veteran's spouse J.M. described a recent severe outbreak resulting in the Veteran being unable to wear shoes for three weeks and on many days being unable to wear a shirt as well.  A statement of the Veteran's stepdaughter described red, swollen, blisters all over the face, neck, arms, chest, and back.  She also described him complaining of pain, itching and burning.  

VA outpatient treatment records in 2004 describe the condition as having severe outbreaks every month and being "progressively worse over the last 5 years."  A December 2004 record described dry, scaling dermatitis plaques on the legs, arms, and back with excoriations and erythema.  The assessment was atopic dermatitis.  

A January 2005 statement of J.M. explained the flare-ups of skin outbreaks had become more frequent and severe.  She described bleeding type blisters, swelling and pain that were not relieved by medication.  She explained there were times the Veteran could not wear long pants due to outbreaks on the legs or wear shoes or nice shirts because of bleeding and swelling.  

A January 2005 VA treatment record reflected complaints of a skin rash on the Veteran's legs that formed with a blister along with swelling and pain and then broke open and bled in a repeated cycle.  The rash also occurred on the face and neck.  Examination of the skin reflected the knees and areas above and below the knees were covered in a rash in different stages of forming, erupting, and excoriating.  The assessment was atopic dermatitis.  A July 2005 record noted the presence of annular, scaly, plaques with darker, scaly margins on the upper chest, shoulder, upper back, legs, feet and interdigital spaces.  Additionally, several toenails were dystrophic, lysed and had positive subungal debris.  The diagnosis was tinea corporis and onychomycosis.  

A July 2005 statement of J.M. described the Veteran having severe skin outbreaks with swelling, bleeding, pain, burning, and itching.  

In September 2005, the Veteran was seen at a VA facility for a complaint of an episode where the skin condition resulted in raw flesh across the upper chest for several weeks.  A May 2006 VA record descried frequent exacerbations that occurred with pain and bleeding.  Examination reflected erythematous scaling with areas of clearing and margins that were raised and sharply marginated on the chest, arms and legs.  A July 2007 VA treatment record described a complaint of an acute breakout of a rash on the extremities.  The physician reported positive symptoms of rash, skin lesion, and itching.  The Veteran explained that the rash started as a rash, swelled to a lump, erupted with pus drainage and bleeding, and subsided to a red scaly rash. 

A July 2007 statement or R.M.M. described the Veteran's rash progressing to swelling and then open bleeding blisters where the skin "seemed to simply fall off."  She reported that sometimes the rash covered the entire body and then suddenly was isolated to small areas but she explained the Veteran's skin has never been completely clear.  She described rashes on the neck, arms, stomach, and thighs during her most recent visit with her father.  A July 2007 statement of J.M. reported that the skin condition showed up all over the Veteran's body and would be followed by swelling, bleeding, and pain and resulted in ruined clothes, shoes and bedding. 

An August 2007 VA treatment record noted that examination of the skin reflected a slightly raised, scattered, erythematous lesion that appeared excoriated on the right arm and slightly raised, scaly, erythematous lesions in an irregular distribution of the right upper leg.  An October 2007 reiterated the symptoms reported in July 2007.  

 In June 2008 the Veteran's daughter J.M. reported that for as long as she could remember her father had some kind of skin outbreak.  She explained the skin would swell and bleed as it broke out in a severe rash.  A July 2008 statement from the Veteran's son J.M. described his father's skin bleeding and swelling.  He reported one instance where the Veteran's hand was swollen to 3 times the normal size and was extremely red.  

A July 2008 statement of R.M.M. described watching her father visit countless doctors, skin specialists and hospital for treatment of his skin condition.  She explained he recently moved to Florida looking for a better climate.  She reiterated that the condition would start as a rash and progress to swelling and open bleeding blisters.  In July 2008 the Veteran described the presence of a severe skin disease that involved swelling and bleeding for over 40 years.  He reported treatment with creams, Grifulvin, Grisactin, and painted water.  He described losing jobs due to his skin condition and even indicated that he was homeless as part of the ripple effect.  He again described losing the construction job as he could not wear work boots due to flares ups of the fungal infection.  He reiterated losing a job at Wonderbread as the heat from the ovens aggravated the skin condition and caused his skin to bleed.  

During a July 2008 Board hearing concerning the issue of service connection the Veteran described losing jobs because of his inability to wear construction boots and periods of homelessness. He reported treatment with skin creams, painted water, and several different medications.  He described the condition as a fungus and explained it was comprised of open cuts that appeared on the arms, legs, and chest.  The Veteran estimated it was on about 80 percent of his body.  He indicated at times the legs may swell.  He described times when he had to go for emergency treatment because the rash would explode and his body would swell.  

Private records from D.D.F.D., M.D. include an April 2009 letter in which she reports that she treated the Veteran for a rash and itch that had been present many years.  She reported widespread excoriated impetiginized plaques.  A skin biopsy revealed dermatophytosis and treatment with Lamisil and Cephalexin were started. The underlying April 2009 medical record reflected a subjective complaint of skin lesions on the right and left arms, legs, abdomen, back, and chest.  It was described as itchy and painful.  Examination of the skin reflected solar lentigines in sun exposed areas.  The bilateral feet showed edema and scaling.  The left arm, left groin, right groin, back, left and right buttocks, bilateral thighs, chest, and right arm showed widespread pink, scaly plaques with some excoriation.  

The Veteran was afforded a VA examination in April 2009.  The examiner reviewed the claims file and medical records.  The Veteran reported he developed severe skin condition with swelling, bleeding, itching, and blistering lesions that became secondarily infected in service.  The condition had been persistent since then with recurrent flare-ups.  The course was described as constant and symptoms were pain, swelling, itching, erythema, blistering, bleeding, and then scaling.  The examiner noted that other significant history was that the swelling would be so marked the Veteran could not wear boots and pain was stabbing and associated with itching.  The condition was recurrent over the years with flare-ups every 2-3 months and quiescent periods lasting 2-3 weeks and recent severe flare-ups lasting 3 months.  The examiner indicated that greater than 5 % but less than 20% of the exposed areas were affected and greater than 5% and less than 20 % of the total body was affected.  Affected areas included right chest, right inferior scapula, dorsum right forearm and wrist, lateral left upper arm, right lower extremity especially around the right knee, anterior shin and dorsum right foot, slightly antero/medial left knee, anterior waist line and right lower quadrant abdomen, perineum, left buttock and left gluteal crease.  The condition was relatively quiescent apart from the right knee and left buttocks.  There were areas clustered in patches showing a dry, rough, scaly condition with areas of raised erythematous irregular patches with evidence of excoriation.  The left axilla had an area typical of tinea corporis and there was onychomycosis of the great middle and little toenails.  The diagnosis was dermatophytosis, tinea corporis and onychomycosis.  

In August 2009 the Veteran provided a list of 17 different medications, creams, ointments and treatments he has been prescribed over the years for his skin condition.  

During an April 2010 Decision Review Officer hearing the Veteran explained that he was provided painted water and Grifulvin in service.  He reported that the condition flared after separation and he went to a VA facility to have prescriptions refilled but they would not treat him.  He explained he saw private skin specialists for years.  He reiterated losing two jobs due to the skin condition and the swelling and bleeding caused by the skin condition.  He reported using every medication there was for the skin but reported that the condition would have periods where medication would control it and times when it flared up and appeared all over his body.  He indicated it was more than half most of the time and the legs would swell and bleed.  He testified that in 2009 he went to the Mayo Clinic and was prescribed another medication and more than half of his body was covered.  He indicated his skin would bleed and ruined clothing and furniture.  During the hearing the Veteran's representative noted that the skin condition was active on the right forearm that day and the Veteran reported that the skin bled and the medication dried it up and it would swell.  The DRO described the right arm as being "broken out in several lesions all the way from the elbow to this wrist."  The Veteran explained it would start like a chemical burn on a leg, then go up the leg, to the chest and indicated it was painful and embarrassing.  

A November 2010 statement of J.M. explained she had witnessed the outbreaks of skin sores and constant bleeding and indicated he barely owned a shirt or pants that did not have bloodstains.  She described seeing the Veteran's pain, sleepless nights, and times he was unable to wear shoes due to swelling and broken skin and sores.  She described the outbreaks as ongoing as when one area cleared up, another area on the body would break out and the cycle was never ending.  He was never completely cleared up.  

A May 2011 statement of A.W.B explained that he had known the Veteran since 2001 and had witnessed the open sores, wounds and lesions that bled profusely.  He reported the Veteran being in pain from the skin irritation and attempting treatment with many medications.  He described ruined clothing from bleeding and ointments.  Mr. B. reported that at times when they were out together the Veteran's skin would bleed and he would not realize it.  

A May 2011 VA treatment record noted areas of erythema and fine scaling well-demarcated on the right medial thigh with additional areas on the dorsal aspect of the right hand/forearm.  A June 2011 VA records described a skin rash on the bilateral upper extremities that was a papular configuration and light pink in color.  The symptoms without rash were noted to be pain.  Photographs were taken and reflected patchy pinkish area that appeared more macular-papular of the right abdomen and signs of actinic damage and scattered keratosis of the right forearm and hand.

In an October 2011 letter sent to President Obama, the Veteran described his skin condition and explained that it ruined his clothing from medication and blood, his feet swell, and he indicated he had been hospitalized many times.  

Private records from Cambio Dermatology reflect the Veteran continued to treat for his skin condition.  Records from June 2012 reflected an annular scaly patch of the right upper and lower extremities.  

An August 2012 VA record noted complaints of a flare-up of the rash on the right lower extremity and right side of the abdomen for the past 2 months.  He described the rash as painful and indicated it interfered with his sleep.  There was a patchy papular erythematous rash with some induration and fine scaling noted on the medial thigh and distal abdomen of the right side.  

The Veteran was afforded another VA examination in April 2013.  The examiner diagnosed atopic dermatitis and dermatophytosis. He provided a summary of the history of the rash and noted symptoms of itching, swelling, bleeding and pain that will be characterized by recurrent episodes involving different areas of the body.  At the time of the examination the rash involved the right lower extremity, right upper extremity and abdomen.  He reported that when the right upper extremity had the rash he was unable to use the arm.  The skin condition did not cause scarring or disfigurement of the face and he did not have systemic manifestations such as fever, weight loss, or hypoproteinemia associated with the skin condition.  He treated with multiple medications and currently used castellani pain, miconazole cream and antriamcinolone cream.  He used topical corticosteroids and other topical coricosteroids constantly or near constantly.  No debilitating episodes were noted in the past 12 months.  The total body area of dermatitis was 5 % and the total exposed area was 5%.  The total body area of infections of the skin was 5 to 20% and the total exposed area was 5%. 

The Veteran submitted a skin diseases disability benefits questionnaire (DBQ) completed by D.W., M.D. dated in May 2013.  The physician reported the Veteran had chronic dermatitis secondary to Agent Orange.  The Veteran reported it was severe, itching, redness, and peeling on the arms, legs, and abdomen on and off since Vietnam.  It did not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have systemic manifestations such as fever, weight loss, or hypoproteniemia associated with the skin condition.  He treated with topical coritcosteroids and other topical medication and the use was noted to be constant or near constant.  He was not noted to be taking any systemic corticosteroid or other immunosuppressive medication.  The physician noted no treatment or procedures other than the above medications during the past 12 months.  The Veteran was not noted to have had any debilitating or non-debilitating episodes during the past 12 months.  The total body area affected was 20 to 40 % of total body area and 20 to 40 % exposed area.  The description was erythema, scaling patches with excoriations anterior both lower legs, right upper thigh, entire abdomen, both forearms, and right upper arm.  

Another statement of the Veteran reported that the skin would break out like severe acne, then crust and ooze and bleed.  The condition broke out anywhere and did so without warning or specific triggers.  It burned and was painful and sore.  Sometimes the breaks were small, sometimes it spread and looked like skin cancer.  He indicated the condition eats an area until it stops.  He described outbreaks on the back that ruined clothing due to bloodstains and indicated when the condition was severe he could not wear a shirt at all.  He would try laying in the sun to dry it out, taking baths, and applying ointments.  He described flare-ups of the feet and legs that resulted in him wearing shorts and being unable to wear shoes due to swelling.  The presence of the condition in the groin area affected his sex life.  He described outbreaks since 1969, losing jobs due to inability to dress properly or due to the pain and even caused him to lose apartments.  In a July 2014 statement the Veteran reported that he had an emergency situation with his skin in June 2014 where his skin was out of control and arm and leg were swelling and bleeding.  

VA treatment records in June 2014 reflected complaint of blisters, rough skin, and bleeding on the right knee, right wrist, and stomach area around the umbilicus worse in the past two weeks.  Examination of the skin reflected rough patches covering right knee and right forearm with spots of denuded skin but no active bleeding or bruising.  The diagnosis was eczema with active lesions.  

The Veteran has further submitted several photographs reflecting the presence of a rash with crusting and bleeding over the years.  

Evaluating the evidence in light of the rating criteria outlined above, the Board finds that a 50 percent rating evaluation is warranted under Diagnostic Code 7806 (prior to August 30, 2002) for the entire period on appeal.  Significantly, the Veteran, his spouse, children and friends have provided competent and credible evidence of the condition itching, swelling, crusting and ultimately bleeding.  Layno v. Brown, 6 Vet. App. at 469-70 (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  The description of the condition has remained consistent over the course of the appeal and is supported by medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  For example, the March 1973 testimony of Dr. N. who explained that the prescription drug the Veteran used was only indicated for severe cases and although he only examined the foot noted "marked exfoliation" and even "ulceration" of that extremity.  Additionally, VA and private treatment records confirm the presence of a scaly rash or plaque and excoriations.  In sum, the Board finds that the presence of the rash the results in crusting and bleeding more nearly approximates "ulceration or extensive exfoliation or crusting."  See e.g. Dorland's Illustrated Medical Dictionary 1979 (30th ed. 2003)(defining ulcer as a local defect, or excavation, or the surface of an organ or tissue, which is produced by the sloughing of inflammatory necrotic tissue).  Accordingly, an increased 50 percent evaluation is warranted for the entire period on appeal.  

For the period prior to August 30, 2002, 50 percent is the highest schedular rating assignable under the relevant rating criteria as set forth in the old version of the regulation.  The question of whether an extraschedular rating greater than 50 percent is warranted is addressed in the remand portion of this decision.

In implementing this grant, the RO should be mindful of the provisions of 38 C.F.R. § 3.350 concerning special monthly compensation.

Period beginning August 30, 2002

As noted above, although the prior version of the regulation can be applied forward, the amended version of Diagnostic Code 7806 accordingly cannot be applied prior to the August 30, 2002 effective date.  The Board considered whether a higher 60 percent schedular evaluation was warranted from August 30, 2002 forward.  

Applying the facts above to the revised rating criteria, a schedular evaluation in excess of 50 percent is not warranted.  Specifically there is no evidence that more than 40 percent of the body or exposed areas being affected.  Rather, VA examinations, the private DBQ and VA treatment reflect ranges of less than 5 percent (noted in the April 2013 VA examination) to 20-40 percent (noted in the May 2013 DBQ).  None of the records indicate that the area affected is greater than 40 %.

The Board carefully considered the Veteran's statements that the condition actually affected the entire body.  Significantly, however, the Veteran in statements indicated that the condition would not affect the entire body at the same time.  Rather, the condition would start at one body part, spread to others and resolve on some areas when it spread to others.  

The Board carefully considered whether another VA examination was warranted under Ardison v. Brown, 6 Vet. App. 405 (1994) as this is a condition that has periods of recurrence and remission.  However, unlike the case in Ardison, the Veteran has not identified any specific period when there would be a flareup to warrant another examination during an active period.  Rather, the Veteran has described a rather constant condition that will appear active on different parts of the body at different times.  See e.g. lay statements of Veteran and April 2009 VA examination noting quiescent periods only lasting 2-3 weeks.  Significantly, the VA treatment records, April 2009 VA examination, April 2009 private records, April 2013 VA examination and May 2013 DBQ all reflect various types of active disease.  Even examining the condition with the most active areas (arms, legs, and abdomen), the May 2013 DBQ still concluded the total area affected was 20-40%.  As there are sufficient examinations during active periods of exacerbation and the Veteran has not clearly identified a time period when there would be evidence of a more severe flare-up, further examination is not necessary.  

The Board also considered whether a grant of a higher rating was warranted based upon the use of systemic medication.  For the period beginning August 2002, however, none of the records confirm the Veteran took systemic corticosteroid or immunosuppressive drugs for a constant or near constant period.  The Veteran has submitted multiple lists of the numerous medications he has taken over the years.  For the period beginning in 2002, however, none of the records reflect systemic corticosteroids or immunosuppressive drugs.  

VA record in June 2014 noted multiple active medications however, the only one for skin was the castellani paint for fungal infection.  Prior VA medication lists also report miconazole nitrate cream, triamcinolone acetonide cream, ketoconazole cream, lidocaine ointment, terbinafine.   The May 2013 DBQ and April 2013 VA examination noted triamcirolon and castellani paint.  Private treatment records of I.C. in 2012 also reflect treatment with Vicodin to treat the associated pain from the skin condition.  Records of Cambio dermatology reflect prescription of Lamisil.  A June 2012 list of the Veteran also listed hydrocodone for pain related to the skin.  

An August 2007 medication list by the Veteran reported desonide cream, gerihydrolac, castellani paint and triamcinolone acetonide.  The record also reflects prescriptions of tramadol, caspsaicin cream, diclofenac, ibuprofen, ammonium lactate lotion, desonide cream, lidocaine patch, triamcinolone acetonide cream, fluconazole, hydrocodone, ketoconazole, terbinafine, naproxen.  See January 2011 printout of medications prescribed since 1994.    

While the Veteran does use several topical steroid creams as documented in his treatment records, such as triamcinolone acetonide cream, these are not considered systemic therapy because "systemic" is defined as pertaining to or affecting the body as a whole. See Dorland's Illustrated Medical Dictionary 1888 (31st ed. 2007) [hereinafter Dorland's].  

While the Veteran took many pills since 2002 to treat the condition, none of them rise to the level of the drugs that are specifically mentioned in the Diagnostic Code.  A corticosteroid is "any of the 21-carbon steroids elaborated by the adrenal cortex . . . in response to corticotoprin released by the pituitary gland or to angiotensin."  Dorland's 429.  Corticosteroids "are used clinically for hormonal replacement therapy, for suppression of ACTH secretion by the anterior pituitary, as antineoplactic, antiallergic, and anti-inflammatory agents, and to suppress immune responses."  Id.  An immunosuppressive or immunosuppressant agent is "an agent capable of suppressing immune responses." Id. at 935.

The Veteran has been prescribed many types of anti-fungal medication and pain medications.  While these are systemic in that they are ingested, they are not shown to be akin to a corticosteroid or immunosuppressive agent.  The Board finds the VA examiners findings that the Veteran was not on any corticosteroid or immunosuppressive drug to be particularly probative.  

Accordingly, a schedular evaluation in excess of 50% for the service-connected skin disability is not warranted for the period beginning 2002.  As noted above, however, the issue of entitlement to an extraschedular evaluation is being remanded and is addressed in the Remand below. 








ORDER

An initial schedular rating of 50 percent for the service-connected skin disability for the entire period on appeal is granted, subject to the criteria applicable to the payment of monetary benefits.

A schedular rating in excess of 50 percent for service-connected skin disability is denied.


REMAND

As outlined in the decision above, the Veteran has reported symptoms such as itching, crusting, pain, scaling, swelling and bleeding associated with his skin condition.  He indicated the symptoms sometimes prevented him from wearing clothes or shoes, prevented sleep and ruined clothes and furniture.  Additionally, he reported losing a construction job and a job at a bakery due to symptoms associated with the skin condition.  

The Board finds that the Veteran's disability picture could be considered as exceptional and unusual as to render impractical the application of the regular schedular criteria.  The criteria for referral for the assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are met.  Thun v. Peake, 22 Vet. App. 11 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  This issue must be referred to the appropriate officials for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1). 

The Board emphasizes that it presently expresses no opinion as to the merits of assignment of an extraschedular evaluation, as the initial decision is vested solely with the officials assigned under 38 C.F.R. § 3.321(b)(1).

Additionally, the evidence of record raises a claim of entitlement to TDIU for the period prior to May 10, 2004 (the effective date of the 20% schedular rating for the service-connected diabetes mellitus that when combined with the grant of the 50% for skin granted above and the 100% schedular for PTSD would raise entitlement to special monthly compensation); see Bradley v. Peake, 22 Vet. App. 280, 294 (2008); See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010) (noting that the grant of a 100 percent schedular rating alone may not moot the claim for TDIU in light of the possibility of benefits for special monthly compensation).  Specifically, the Veteran has reported that he has been unable to work due to his skin disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action. 38 C.F.R. § 4.16.  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for his service-connected skin condition and information or evidence needed to substantiate a claim for TDIU.

2.  Concurrent with the above, request that the Veteran clarify his employment history, indicating the reason(s) why employment ended, in regard to his most recent employment as an apartment manager.  If the Veteran identifies any specific pertinent employment records, assist him in obtaining that evidence in accordance with 38 C.F.R. § 3.159.

3.  After sending the notice listed above and allowing an appropriate time for response, refer the Veteran's claim for an extraschedular evaluation for the service-connected skin disability to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether assignment of an extraschedular rating is warranted.  The Director is specifically asked to address whether the Veteran's service connected skin disability results in a marked interference with employment, or frequent hospitalizations with specific consideration of all of the Veteran's associated symptoms and sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

4.  The RO should arrange for all additional development deemed necessary with respect to the claims.  Thereafter, readjudicate the issue of entitlement to an extraschedular evaluation in excess of 50 percent for the skin disability and entitlement to TDIU prior to May 10, 2004.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


